      Case 1:18-cv-03372-DLC Document 29 Filed 02/23/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :           20cv10812 (DLC)
                -v-                      :            18cv3372 (DLC)
                                         :            08cr124 (DLC)
 JOSEPH JORDAN,                          :
                                         :                 ORDER
                     Defendant.          :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On August 4, 2020, Joseph Jordan filed a motion under Rule

60(b), Fed R. Civ. P.    In that motion, he sought reconsideration

of this Court’s August 2019 denial of his petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2255.        Jordan’s Rule 60(b)

motion was denied in an opinion dated December 21, 2020 (the

“December 21, 2020 Opinion”).

     Separately, on December 16, 2019, Jordan filed a pro se

motion for return of property on his criminal case docket

(docket number 08-cr-124), and on August 4, 2020, Jordan renewed

that motion on the docket for his petition for a writ of habeas

corpus (docket number 18-cv-3372).      On December 21, 2020, the

Clerk of Court was ordered by this Court to assign a civil

docket number to his motions for return of property.         That day,

the Clerk of Court entered the motions for return of property,

as well as the Rule 60(b) motion that was denied in the December

21, 2020 Opinion, on a new civil docket (docket number 20-cv-
      Case 1:18-cv-03372-DLC Document 29 Filed 02/23/21 Page 2 of 3



10812).   On January 20, 2021, in an order entered on docket

number 20-cv-10812, Jordan was ordered to pay the filing fee or

request authorization to proceed in forma pauperis in his civil

action for return of property (the “January 20, 2021 Order”).

     Jordan has now filed a series of submissions styled as a

“Renewed Motion for Appointment of Counsel,” “Notice of

Objections Regarding Section 2255 Proceedings,” and “Notice of,

and Motion to Correct, Misfiling and Motion To Proceed Under

Rule 60(b) in Sec. 2255 Case.” 1    In this series of submissions,

Jordan primarily argues that this Court erroneously opened a new

civil docket, No. 20-cv-10812, for consideration of his Rule

60(b) motion, and incorrectly seeks a filing fee before

considering the Rule 60(b) motion.

     Jordan’s argument is mistaken.      This Court has already

considered Jordan’s Rule 60(b) motion and rejected it as

untimely in the December 21, 2020 Opinion.       The new civil

docket, No. 20-cv-10812, was opened for consideration of

Jordan’s motion for return of property.       The filing fee

requested in the January 20, 2021 Order applies to the

consideration of Jordan’s motion for return of property, not the

Rule 60(b) motion.   If Jordan wishes to proceed with his motion




1 Jordan’s motion was filed on docket number 08-cr-124 on
February 2, 2021, and on docket number 18-cv-03372 on February
23, 2021. It has not been filed on docket number 20-cv-10812.

                                    2
         Case 1:18-cv-03372-DLC Document 29 Filed 02/23/21 Page 3 of 3



for return of property, he must submit the required $402.00

filing fee or submit an in forma pauperis application and

associated prisoner authorization form under docket number 20-

cv-10812 (DLC) by March 8, 2021.           Accordingly, it is hereby

     ORDERED that the motions, docketed on February 2, 2021 in

08-cr-124 and on February 23, 2021 in 18-cv-3372, are denied.

     IT IS FURTHER ORDERED that the Clerk of Court shall mail

Jordan a copy of this Order and note mailing on the docket.

     SO ORDERED:

Dated:       New York, New York
             February 23, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       3
